UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 96-4711

GREGORY SCOTT CORBETT,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CR-96-67-BO)

Submitted: January 6, 1998

Decided: January 23, 1998

Before HALL, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, Gordon Widenhouse,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Yvonne V. Watford-
McKinney, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Gregory Scott Corbett was convicted by a jury of bank robbery in
violation of 18 U.S.C.A. § 2113(a), (d) (West 1994 & Supp. 1997),
and of using a semiautomatic assault weapon during and in relation-
ship to a crime of violence in violation of 18 U.S.C.A. § 924(c)(1)
(West 1994 & Supp. 1997). The court sentenced Corbett to imprison-
ment for 57 months for the bank robbery count and 120 months for
the firearm count and also ordered Corbett to pay an assessment of
$100 and restitution in the amount of $28,000. Corbett appeals his
conviction and sentence under § 924(c)(1), asserting that the district
court erred in instructing the jury. Corbett also claims that the district
court erred in failing to make specific factual findings to support its
restitution order. Finding that the district court did not plainly err in
instructing the jury, we affirm Corbett's conviction and sentence.
However, because the court failed to make adequate factual findings
to support its restitution order, we vacate the restitution portion of the
court's order and remand only that portion of the order to the district
court for that court to make the appropriate findings and to impose
restitution accordingly. Additionally, we offer some guidelines on
fashioning appropriate orders under the Victim and Witness Protec-
tion Act of 1992 (VWPA), 18 U.S.C.A. § 3664(f)(2) (West Supp.
1997).

First, Corbett challenges his conviction and sentence to 120 months
imprisonment for using a semiautomatic weapon in violation of
§ 924(c). Corbett claims that because trial testimony indicated that he
possessed other guns, the district court erred in instructing the jury by
not requiring the jury to unanimously conclude that the firearm used
in the bank robbery was a semiautomatic weapon. Corbett therefore
claims that he is entitled to a new trial. However, Corbett forfeited
appellate review of this issue, other than for plain error, by failing to
raise it before the district court. See United States v. Olano, 507 U.S.
2
725, 733 (1993). Accordingly, this court's review is limited to deter-
mining whether the government's conduct "seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings."
Olano, 507 U.S. at 736 (quoting United States v. Atkinson, 297 U.S.
157, 160 (1936)).

The court instructed the jury that the indictment charged Corbett
with "knowingly using and carrying a firearm--an Intertec, model 22
--TEC 22--.22 caliber, 30-round handgun--during and in relation to
a crime of violence . . ., namely bank robbery." Further, the court
instructed that the charge was in violation of 18 U.S.C. § 924(c),
which the court explained, "says . . . whoever during and in relation
to a crime of violence, uses or carries a firearm, may be guilty of an
offense against the United States." We recognize that certain fact-
settings will necessitate special unanimity instructions as to the iden-
tity of the firearm used or carried. See United States v. Alerta, 96 F.3d
1230, 1235 (9th Cir. 1996); United States v. Martinez, 7 F.3d 146,
148 (9th Cir. 1993); United States v. Sims, 975 F.2d 1225, 1235 (6th
Cir. 1992). However, we find that under the facts of this case--where
the indictment only charged the defendant with using and carrying
one firearm--no such instruction was warranted. Cf. Alerta, 96 F.3d
at 1235; Martinez, 7 F.3d at 148; Sims , 975 F.2d at 1235. Accord-
ingly, because we conclude that the district court's instructing of the
jury in this case clearly does not affect substantial rights, we find no
plain error. See Olano, 507 U.S. at 736.

Next, Corbett claims that the district court erred in not making spe-
cific factual findings before ordering him to pay restitution. When a
defendant fails to object at sentencing to the calculation of restitution,
the defendant waives appellate review of the restitution orders under
the VWPA except for plain error. See United States v. Castner, 50
F.3d 1267, 1277 (4th Cir. 1995). Sentencing courts must make
explicit findings of fact on each of the factors enumerated in the
VWPA. See United States v. Molen, 9 F.3d 1084, 1086 (4th Cir.
1993); United States v. Bruchey, 810 F.2d 456, 458 (4th Cir. 1987).
The court's findings must connect the amount and type of restitution
ordered to the financial resources, financial needs, and earning ability
of the defendant. See Molen, 9 F.3d at 1086; Bruchey, 810 F.2d at
458-59. Further, a determination that compliance with the order of
restitution will not cause undue hardship to the defendant or his

                     3
dependents must be made. See Molen, 9 F.3d at 1086; Bruchey, 810
F.2d at 459. A district court may satisfy this requirement by announc-
ing its findings on the record or adopting adequate proposed findings
contained within a presentence report. See Molen , 9 F.3d at 1086;
United States v. Bailey, 975 F.2d 1028, 1032 (4th Cir. 1992).

Because we find that the district court's restitution order in this
case did not comply with the VWPA, we conclude that the court's
entry of the restitution portion of the order was plain error. See 18
U.S.C.A. § 3664(f)(2) (West Supp. 1997). The district court fixed the
amount of restitution and took into account the victims' losses. The
court, however, failed to make explicit findings regarding Corbett's
financial resources and his future earning ability. See Molen, 9 F.3d
at 1086; Bruchey, 810 F.2d at 458. Thus, because the court below nei-
ther articulated on the record specific factual findings with regard to
the factors enumerated in § 3664(f)(2), nor adopted a presentence
report containing adequate findings as to the enumerated factors, we
vacate the restitution order and remand to the district court for that
court to make appropriate findings regarding the order of restitution.
See Molen, 9 F.3d at 1086.

As an assistance on remand, we note that the defendant bears the
burden of establishing his inability to pay restitution. See 18 U.S.C.A.
§ 3664(e); see also Castner, 50 F.3d at 1277 n.9 (4th Cir. 1995) (stat-
ing that defendant must show inability to pay restitution by prepon-
derance of evidence). Further, we point out that restitution is only
appropriate in an amount that the defendant can realistically be
expected to pay. See Bailey, 975 F.2d at 1032. Additionally, we note
that the district court may not delegate its judicial function of deter-
mining the amount and timing of restitution. See United States v.
Johnson, 48 F.3d 806, 809 (4th Cir. 1995).

For these reasons, we affirm Corbett's conviction and sentence
under 18 U.S.C. § 924(c). However, we vacate the restitution portion
of the court's order and remand that aspect of the order to the district
court to make the appropriate findings and to assess restitution
accordingly. We decline to comment on the amount of any restitution
ordered. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

          AFFIRMED IN PART; VACATED
          AND REMANDED IN PART

                    4